DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a wireless communication system” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites “wherein said at least one flexible wireless device further comprises a wound healing sensor” in lines 1-2 and claim 37 recites “wherein said wound healing sensor is for monitoring transcutaneous oxygen, local blood flow, local redness, local temperature, ultraviolet radiation, or any combination of them” in line 1-3, but it is not clear if this wound healing sensor is the same as, related to, or different from “wherein said at least one flexible wireless device further comprises …a blood flow sensor…a transcutaneous oxygen sensor, a skin inflammation sensor, and a local redness sensor” of claim 4, lines 16-19. The similarity in the terminology suggests that they are the same, but the phrase “further comprises” in claim 36 suggests that they are different.  Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 9, 11, 13, 18-28, 32-33, 38, 52-57, 62-63, 69, and 86 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0333094 (Rogers)(previously cited), in view of U.S. Patent Application Publication No. 2013/0338472 (Macia Barber)(previously cited).
Rogers teaches a system comprising: a functional fabric (the woven or mesh configuration; paragraphs 0047, 0159 of Rogers) configured to be worn by a subject at a body region of said subject, wherein said functional fabric operably exerts one or more pressures on said body region when worn by said subject; at least one flexible, wireless device configured to be positioned between said functional fabric and said body region of said subject, comprising: a flexible substrate (the substrate of Rogers); a pressure sensor (the pressure sensor; paragraph 0166 of Rogers) positioned on said flexible substrate for measuring said one or more pressures on said body region; and a wireless communication system (the wireless transmitter or the antenna; paragraph 0024 of Rogers) positioned on said flexible substrate; and wherein said at least one flexible wireless device is positioned in mechanical communication with a surface of said functional fabric (paragraph 0159 of Rogers). Rogers teaches that the fabric may include a glove (the glove of Rogers; paragraphs 0077, 0085 of Rogers).  Macia Barber discloses that such sensors mounted in such gloves may have a contact stress in the ranges of at least 1, 1.25, 1.5, 1.75, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26 27, 28, 29, or 30 kPa (paragraphs 0173 and 0180 of Macia Barber).    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any of 1, 1.25, 1.5, 1.75, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26 27, 28, 29, or 30 kPa for the contact stress between the subject and the system since a contact stress is required and Macia Barber teaches one such contact stress.  Alternatively, Macia Barber suggests, with the suggested application pressures of paragraph 0180, that the application of pressure by the sensor is subject to optimization.  The desired application pressure would depend up the factors of desired accuracy of the readings and the comfort of the patient.  As such, the contact stress or application pressure is a results-effective variable that would have been optimized through routine experimentation based on the desired accuracy of the readings and the desired comfort of the patient.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to select the contact stress/application pressure, using the pressures suggested by paragraph 0180 of Macia Barber as a starting point, so as to obtain the desired accuracy of the readings and the desired comfort of the patient.
 With respect to claim 4, the combination teaches or suggests a system comprising: a functional fabric (the woven or mesh configuration; paragraphs 0047, 0159 of Rogers) configured to be worn by a subject at a body region of said subject, wherein said functional fabric operably exerts one or more pressures on said body region when worn by said subject; at least one flexible, wireless device configured to be positioned between said functional fabric and said body region of said subject, comprising: a flexible substrate (the substrate of Rogers); a pressure sensor (the pressure sensor; paragraph 0166 of Rogers) positioned on said flexible substrate for measuring said one or more pressures on said body region; and a wireless communication system (the wireless transmitter or the antenna; paragraph 0024 of Rogers) positioned on said flexible substrate; and wherein said at least one flexible wireless device is positioned in mechanical communication with a surface of said functional fabric (paragraph 0159 of Rogers) and has dimensions and physical properties providing for conformal integration characterized by a contact stress of less than or equal to 40 kPa on said body region of said subject contacted with said system (see the dimensions of the components provided in paragraphs 0012, 0083, 0103, and 0124 (footprint); 0009, 0025, 0029, 0032, 0045, 0071-0072, 0074, 0079, 0086, 0104, 0111, 0126, 0130-0131, 0176, and 0190-0191 (thickness); the 103 analyses based on the teachings of Macia Barber), wherein said at least one flexible wireless device further comprises one or more of a radius of curvature sensor, a blood flow sensor, an electrocardiography sensor, an electrophysiological sensor, a humidity sensor, a transcutaneous oxygen sensor, a skin inflammation sensor, and a local redness sensor (paragraphs 0013, 0015, 0038, and 0063 of Rogers disclose electrophysiological sensors in the form of an electrode, a tactile sensor, a strain gauge, a capacitance sensor, a chemical sensor, a pH sensor, a capacitive sensor, and/or an optical sensor). 
With respect to claim 9, the combination teaches or suggests that said functional fabric comprises one or more of an inelastic material, an elastic material, a woven material, a non-woven material, an adhesive, and a knit material (the woven or mesh configuration; paragraphs 0047, 0159 of Rogers). 
With respect to claim 11, the combination teaches or suggests that said functional fabric is a stocking, sock, sleeve, glove, wrap, bandage, hard cast, soft cast, splint or a pneumatic compression device (the glove of Rogers; paragraphs 0077, 0085 of Rogers). 
With respect to claim 13, the combination teaches or suggests that said at least one flexible wireless device is affixed to said functional fabric (fixed to the woven or mesh configuration; paragraphs 0047, 0159 of Rogers). 
With respect to claim 18, the combination teaches or suggests that said at least one flexible wireless device is characterized by an average Young’s modulus matched to within a factor of 100 of the Young’s modulus of skin of said subject (paragraphs 0029, 0048, 0094, 0155, 0195-0197 of Rogers). 
With respect to claim 19, the combination teaches or suggests that said at least one flexible wireless device has a net bending stiffness low enough that the device establishes conformal contact with skin of said subject (paragraphs 0009-0010, 0029, and 0156 of Rogers). 
With respect to claim 20, the combination teaches or suggests that said at least one flexible wireless device has a net bending stiffness less than or equal to 1 nN m (paragraphs 0009-0010, 0029, and 0156 of Rogers). 
With respect to claim 21, the combination teaches or suggests that said at least one flexible wireless device has net flexural rigidity of less than or equal to 1 x 10-4 Nm (paragraphs 0010 and 0029 of Rogers). 
With respect to claim 22, the combination teaches or suggests that said at least one flexible wireless device further comprises: a flexible electronic circuit supported by said flexible substrate, wherein the flexible electronic circuit comprises said pressure sensor (the pressure sensor; paragraph 0166 of Rogers) and said wireless communication system (the wireless transmitter or the antenna; paragraph 0024 of Rogers); and a flexible superstrate layer encapsulating at least a portion of the flexible electronic circuit, the flexible substrate, or both the flexible electronic circuit and the flexible substrate (the encapsulation of Rogers; paragraphs 0049-052, 0073, 0175, 0185-0186, 0195, 0203, 0283, 0287, and 0290 of Rogers). 
With respect to claim 23, the combination teaches or suggests that said flexible substrate and said flexible superstrate layer independently are characterized by an average modulus less than or equal to 1 MPa (the encapsulation of Rogers; paragraphs 0049-052, 0073, 0175, 0185-0186, 0195, 0203, 0283, 0287, and 0290 of Rogers). 
With respect to claim 24, the combination teaches or suggests that said at least one flexible wireless device is a stretchable device (paragraphs 0008-0010, 0015, 0034, 0036, 0055, 0064, 0074-0075, and 0181 of Rogers). 
With respect to claim 25, the combination teaches or suggests that said stretchable device is capable of undergoing elongation or compression to an extent of at least a factor of 1.2 without system degradation or mechanical failure (paragraphs 0008-0010, 0015, 0034, 0036, 0055, 0064, 0074-0075, and 0181 of Rogers). 
With respect to claim 26, the combination teaches or suggests that said flexible wireless device of said stretchable device further comprises one or more stretchable filamentary electrical interconnects (paragraphs 0008-0010, 0015, 0034, 0036, 0055, 0064, 0074-0075, and 0181 of Rogers). 
With respect to claim 27, the combination teaches or suggests that said stretchable filamentary electrical interconnects have a serpentine, bent, folded, wavy or curved geometry (paragraphs 0008-0010, 0015, 0034, 0036, 0055, 0064, 0074-0075, and 0181 of Rogers). 
With respect to claim 28, the combination teaches or suggests that said pressure sensor is a capacitance pressure sensor, a piezoresistive pressure sensor or a combination thereof (paragraph 0213 of Rogers). 
With respect to claim 32, the combination teaches or suggests that said at least one flexible wireless device further comprises one or more sensors selected from the group consisting of: a temperature sensor, a bioimpedence sensor, an accelerometer, a heart rate sensor, an electromyography sensor, an electroencephalography sensor, a moisture sensor, and a humidity sensor (paragraphs 0013, 0015, 0038, and 0063 of Rogers disclose temperature, hydration, and acceleration sensors). 
With respect to claim 33, the combination teaches or suggests that said at least one flexible wireless device further comprises a temperature sensor for measuring local temperature (paragraphs 0013, 0015, 0038, and 0063 of Rogers). 
With respect to claim 38, the combination teaches or suggests that said at least one flexible wireless device further comprises a light emitting diode (paragraph 0038 of Rogers). 
With respect to claim 52, the combination teaches or suggests that said at least one flexible wireless device has an average thickness of less than or equal to 10 mm (see the dimensions of the components provided in paragraphs 0009, 0025, 0029, 0032, 0045, 0071-0072, 0074, 0079, 0086, 0104, 0111, 0126, 0130-0131, 0176, and 0190-0191). 
With respect to claim 53, the combination teaches or suggests that said at least one flexible wireless device has an average thickness of less than or equal to 5 mm (see the dimensions of the components provided in paragraphs 0009, 0025, 0029, 0032, 0045, 0071-0072, 0074, 0079, 0086, 0104, 0111, 0126, 0130-0131, 0176, and 0190-0191). 
With respect to claim 54, the combination teaches or suggests that said at least one flexible wireless device has a lateral area footprint less than or equal to 20,000 mm2 (see the dimensions of the components provided in paragraphs 0012, 0083, 0103, and 0124). 
With respect to claim 55, the combination teaches or suggests that said system further comprises one or more encapsulating layers (the encapsulation of Rogers; paragraphs 0049-052, 0073, 0175, 0185-0186, 0195, 0203, 0283, 0287, and 0290 of Rogers). 
With respect to claim 56, the combination teaches or suggests that said flexible wireless device is entirely encapsulated by said one or more encapsulating layers (the encapsulation of Rogers; paragraphs 0049-052, 0073, 0175, 0185-0186, 0195, 0203, 0283, 0287, and 0290 of Rogers). 
With respect to claim 57, the combination teaches or suggests that each of said encapsulating layers independently have a thickness less than or equal to 5 mm (the encapsulation of Rogers using nanostructured or microstructured layers; paragraphs 0049-052, 0073, 0175, 0185-0186, 0195, 0203, 0283, 0287, and 0290 of Rogers). 
With respect to claim 62, the combination teaches or suggests that said pressure sensor of said flexible wireless device is encapsulated by a lower encapsulating layer and an upper encapsulating layer of said one or more encapsulating layers (the encapsulation of Rogers; paragraphs 0049-052, 0073, 0175, 0185-0186, 0195, 0203, 0283, 0287, and 0290 of Rogers). 
With respect to claim 63, the combination teaches or suggests that said pressure sensor is a piezoelectric sensor, capacitive sensor, a liquid metal sensor, a strain gauge sensor or an iontronic sensor (paragraph 0213 of Rogers). 
With respect to claim 69, the combination teaches or suggests that said wireless communication system is selected from the group consisting of: a transmitter, a receiver, a transceiver, an antenna, and a near field communication device system (the wireless transmitter or the antenna; paragraph 0024 of Rogers). 
With respect to claim 86, the combination teaches or suggests that said flexible wireless device further comprises one or more of a vibratory motor, an electrode, a light emitter, or a thermal actuator (paragraph 0038 of Rogers). 

Claims 4, 7-9, 11-14, 18-19, 22, 24-29, 32-33, 36-38, 52-56, 62-63, 68-69, 74-75, 81, 83-84, and 86 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0319787 (Lamoise)(previously cited), in view of WO 2016/171272 (Ito)(previously cited), and further in view of Rogers.  U.S. Patent Application Publication No. 2018/0133045 (previously cited) is considered an English equivalent to Ito and will be used when citing to Ito.
Lamoise teaches that the device should be as thin as possible (paragraphs 0033-0034, 0126, 0131 of Lamoise) and provide suitable thickness such as, 3 mm or less (paragraphs 0105-0109 of Lamoise), less than 5 mm (paragraph 0131 of Lamoise), 0.4 mm (paragraph 0138 of Lamoise), between 0.5 to 4.5 mm (paragraph 0165 of Lamoise), and provide interposing elements with thicknesses around 0.1 to 0.4 mm (paragraph 0230 of Lamoise).  From these teachings, the thicknesses of the device and its interposing elements are results-effective variables that would have been optimized through routine experimentation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the thicknesses of the device and its interposing elements, using the values provided by Lamoise as a starting point, to arrive at suitable thicknesses, but no thicker than 5 mm.
Lamoise teaches that the sensor may have a surface area between 0.25 and 3 cm2 (paragraphs 0105-0109 of Lamoise) and a contact area of 2.27 cm2 (paragraph 0138 of Lamoise). Further, FIGS. 6-7 suggests the relative sizes of the other components relative to the sensors.  From these teachings, the footprint of the device is a results-effective variable that would have been optimized through routine experimentation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the footprint of the device, using the values and relative sizes provided by Lamoise as a starting point, to arrive at suitable thicknesses.  As such, it would have been obvious that said at least one flexible wireless device has a lateral area footprint less than or equal to 20,000 mm2 given the above optimization analysis and starting points provided by Lamoise.
Lamoise teaches or suggests that said functional fabric is a compression garment (the compression stocking or bandage of Lamoise; paragraphs 0003, 0078-0095, 0251, and 0256 of Lamoise).  Ito discloses that such sensors mounted in such compression garments may have a contact stress below 10 kPa (paragraphs 0185, 0229, 0348, 0449, 0462, 0526, and 0668-0669 and Table 3 of Ito).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the application pressures of Ito for the contact stress between the subject and the system since contact stress is required and Ito teaches one such contact stress.  Alternatively, Ito suggests, with the suggested application pressures of paragraphs 0668-0669 and Table 3 of Ito, that the application of pressure by the sensor is subject to optimization.  The desired application pressure would depend up the factors of desired accuracy of the readings and the comfort of the patient.  As such, the contact stress or application pressure is a results-effective variable that would have been optimized through routine experimentation based on the desired accuracy of the readings and the desired comfort of the patient.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to select the contact stress/application pressure, using the pressures suggested by paragraphs 0668-0669 and Table 3 of Ito as a starting point, so as to obtain the desired accuracy of the readings and the desired comfort of the patient.
Rogers teaches that electrophysiological sensors in the form of an electrode, a tactile sensor, a strain gauge, a capacitance sensor, a chemical sensor, a pH sensor, a capacitive sensor, and/or an optical sensor can be added to conformable sensors such as Lamoise (paragraphs 0013, 0015, 0038, and 0063 of Rogers).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include electrophysiological sensors in the form of an electrode, a tactile sensor, a strain gauge, a capacitance sensor, a chemical sensor, a pH sensor, a capacitive sensor, and/or an optical sensor to the combination since it provides a better picture of the subject’s condition.
With respect to claim 4, the combination teaches or suggests a system comprising: a functional fabric (the compression stocking or bandage of Lamoise; paragraphs 0003, 0078-0095, 0251, and 0256 of Lamoise) configured to be worn by a subject at a body region of said subject, wherein said functional fabric operably exerts one or more pressures on said body region when worn by said subject; at least one flexible, wireless device configured to be positioned between said functional fabric and said body region of said subject, comprising: a flexible substrate (paragraphs 0047-0051, 0172-0176, 0200, 0226, 0255 of Lamoise); a pressure sensor (paragraphs 0046 and 0096-0165 of Lamoise) positioned on said flexible substrate for measuring said one or more pressures on said body region; a wireless communication system (paragraphs 0182 and 0186-0202 of Lamoise) positioned on said flexible substrate; and wherein said at least one flexible device is positioned in mechanical communication with a surface of said functional fabric; wherein said at least one flexible wireless device is positioned in mechanical communication with a surface of said functional fabric, and has dimensions and physical properties providing for conformal integration characterized by a contact stress of less than or equal to 40 kPa on said body region of said subject contacted with said system (see the relative dimensions for the sensor, e.g., paragraphs 0096-0165 of Lamoise, and the above 103 analyses  with respect to Ito), wherein said at least one flexible wireless device further comprises one or more of a radius of curvature sensor, a blood flow sensor, an electrocardiography sensor, an electrophysiological sensor, a humidity sensor, a transcutaneous oxygen sensor, a skin inflammation sensor, and a local redness sensor (paragraphs 0013, 0015, 0038, and 0063 of Rogers disclose electrophysiological sensors in the form of an electrode, a tactile sensor, a strain gauge, a capacitance sensor, a chemical sensor, a pH sensor, a capacitive sensor, and/or an optical sensor). 
With respect to claim 7, the combination teaches or suggests that said functional fabric is a therapeutic or diagnostic garment (the compression stocking or bandage of Lamoise; paragraphs 0003, 0078-0095, 0251, and 0256 of Lamoise). 
With respect to claim 8, the combination teaches or suggests that said functional fabric is a compression garment (the compression stocking or bandage of Lamoise; paragraphs 0003, 0078-0095, 0251, and 0256 of Lamoise). 
With respect to claim 9, the combination teaches or suggests that said functional fabric comprises one or more of an inelastic material, an elastic material, a woven material, a non-woven material, an adhesive, and a knit material (the compression stocking or bandage of Lamoise; paragraphs 0003, 0078-0095, 0251, and 0256 of Lamoise). 
With respect to claim 11, the combination teaches or suggests that said functional fabric is a stocking, sock, sleeve, glove, wrap, bandage, hard cast, soft cast, splint or a pneumatic compression device (the compression stocking or bandage of Lamoise; paragraphs 0003, 0078-0095, 0251, and 0256 of Lamoise). 
With respect to claim 12, the combination teaches or suggests that said functional fabric is a therapeutic compression stocking or bandage (the compression stocking or bandage of Lamoise; paragraphs 0003, 0078-0095, 0251, and 0256 of Lamoise). 
With respect to claim 13, the combination teaches or suggests that said at least one flexible wireless device is affixed to said functional fabric (paragraphs 0096-0165, 0182, and 0186-0202 of Lamoise; paragraphs 0155-0156, 0160-0161, and 0266 of Lamoise). 
With respect to claim 14, the combination teaches or suggests that said at least one flexible wireless device is affixed to said functional fabric via an adhesive (paragraphs 0155-0156, 0160-0161, and 0266 of Lamoise). 
With respect to claim 18, the combination teaches or suggests that said at least one flexible wireless device is characterized by an average Young’s modulus matched to within a factor of 100 of the Young’s modulus of skin of said subject (abstract, paragraphs 0039, 0093-0095, 0111, 0113, 0128, 0130, 0132, and 0145-0151 of Lamoise). 
With respect to claim 19, the combination teaches or suggests that said at least one flexible wireless device has a net bending stiffness low enough that the device establishes conformal contact with skin of said subject (paragraphs 0078 and 0229-0230 of Lamoise). 
With respect to claim 22, the combination teaches or suggests that said at least one flexible wireless device further comprises: a flexible electronic circuit supported by said flexible substrate (paragraphs 0047-0051, 0172-0176, 0200, 0226, 0255 of Lamoise), wherein the flexible electronic circuit comprises said pressure sensor and said wireless communication system (paragraphs 0047-0051, 0172-0176, 0200, 0226, 0255 of Lamoise); and a flexible superstrate layer encapsulating at least a portion of the flexible electronic circuit, the flexible substrate, or both the flexible electronic circuit and the flexible substrate (the encapsulation of Lamoise; paragraphs 0161, 0200, 0223-0225, 0228, and 0267 of Lamoise). 
With respect to claim 24, the combination teaches or suggests that said at least one flexible wireless device is a stretchable device (paragraphs 0210-0211 of Lamoise). 
With respect to claim 25, the combination teaches or suggests that said at least one flexible wireless device is a stretchable device (paragraphs 0210-0211 of Lamoise).  Lamoise suggests that the stretchability may be “around 20% or less” (paragraph 0210 of Lamoise).  This teachings suggests that numbers around 20% is acceptable.  Such a teaching suggests that numbers slightly more or slightly less than 20% are acceptable.  Thus, Lamoise suggests a factor of at least 1.2 elongation with the use of the expression “around 20%”.  In view of the above, Lamoise teaches or suggests that said stretchable device is capable of undergoing elongation or compression to an extent of at least a factor of 1.2 without system degradation or mechanical failure. 
With respect to claim 26, the combination teaches or suggests that said flexible wireless device of said stretchable device further comprises one or more stretchable filamentary electrical interconnects (the sinusoidal wave configuration of the wires; paragraphs 0210-0211; or the conducting tracks shown in FIGS. 2 and 6-7 of Lamoise; paragraphs 0213 and 0255 of Lamoise). 
With respect to claim 27, the combination teaches or suggests that said stretchable filamentary electrical interconnects have a serpentine, bent, folded, wavy or curved geometry (the sinusoidal wave configuration of the wires; paragraphs 0210-0211; or the conducting tracks shown in FIGS. 2 and 6-7 of Lamoise; paragraphs 0213 and 0255 of Lamoise). 
With respect to claim 28, the combination teaches or suggests that said pressure sensor is a capacitance pressure sensor, a piezoresistive pressure sensor or a combination thereof (paragraphs 0046 and 0096-0165 of Lamoise). 
With respect to claim 29, the combination teaches or suggests that said pressure sensor measures instantaneous pressure, average pressure, cumulative pressure or any combination of these (pressure is measured over time so as to control compression at any moment; paragraphs 0013, 0111, 0126, 0167, 0179 of Lamoise). 
With respect to claim 32, the combination teaches or suggests that said at least one flexible wireless device further comprises one or more sensors selected from the group consisting of: a temperature sensor (the temperature sensor; paragraphs 0064-0067, 0232, 0246-0248, 0261-0263 of Lamoise), a bioimpedence sensor, an accelerometer, a heart rate sensor, an electromyography sensor, an electroencephalography sensor, a moisture sensor (the moisture sensor; paragraphs 0064-0067, 0232, 0236-0245, 0246-0248, 0252, and 0259-0263 of Lamoise), and a humidity sensor. 
With respect to claim 33, the combination teaches or suggests that said at least one flexible wireless device further comprises a temperature sensor for measuring local temperature (the temperature sensor; paragraphs 0064-0067, 0246-0248, 0261-0263 of Lamoise). 
With respect to claim 36, the combination teaches or suggests that said at least one flexible wireless device further comprises a wound healing sensor (the temperature sensor; paragraphs 0064-0067, 0246-0248, 0261-0263 of Lamoise). 
With respect to claim 37, the combination teaches or suggests that said wound healing sensor is for monitoring transcutaneous oxygen, local blood flow, local redness, local temperature, ultraviolet radiation, or any combination of them (the temperature sensor; paragraphs 0064-0067, 0246-0248, 0261-0263 of Lamoise). 
With respect to claim 38, the combination teaches or suggests that said at least one flexible wireless device further comprises a light emitting diode (paragraph 0244 of Lamoise). 
With respect to claim 52, the combination teaches or suggests that said at least one flexible wireless device has an average thickness of less than or equal to 10 mm (see the above optimization analysis). 
With respect to claim 53, the combination teaches or suggests that said at least one flexible wireless device has an average thickness of less than or equal to 5 mm (see the above optimization analysis). 
With respect to claim 54, the combination teaches or suggests that said at least one flexible wireless device has a lateral area footprint less than or equal to 20,000 mm2 (see the above optimization analysis). 
With respect to claim 55, the combination teaches or suggests that said system further comprises one or more encapsulating layers (the encapsulation of Lamoise; paragraphs 0161, 0200, 0223-0225, 0228, and 0267 of Lamoise). 
With respect to claim 56, the combination teaches or suggests that said flexible wireless device is entirely encapsulated by said one or more encapsulating layers (the encapsulation of Lamoise; paragraphs 0161, 0200, 0223-0225, 0228, and 0267 of Lamoise). 
With respect to claim 62, the combination teaches or suggests that said pressure sensor of said flexible wireless device is encapsulated by a lower encapsulating layer and an upper encapsulating layer of said one or more encapsulating layers (the encapsulation of Lamoise; paragraphs 0161, 0200, 0223-0225, 0228, and 0267 of Lamoise). 
With respect to claim 63, the combination teaches or suggests that said pressure sensor is a piezoelectric sensor, capacitive sensor, a liquid metal sensor, a strain gauge sensor or an iontronic sensor (paragraphs 0046 and 0096-0165 of Lamoise). 
With respect to claim 68, the combination teaches or suggests that said one or more encapsulating layer is polyimide, polydimethylsiloxane (PDMS), polyurethane, polystyrene, polymethyl methacrylate (PMMA) or polycarbonate (the encapsulation of Lamoise; paragraphs 0161, 0200, 0223-0225, 0228, and 0267 of Lamoise). 
With respect to claim 69, the combination teaches or suggests that said wireless communication system is selected from the group consisting of: a transmitter, a receiver, a transceiver, an antenna, and a near field communication device (paragraphs 0182 and 0186-0202 of Lamoise). 
With respect to claim 74, the combination teaches or suggests that said wireless communication system provides wireless communication (paragraphs 0182 and 0186-0202 of Lamoise). 
With respect to claim 75, the combination teaches or suggests that said wireless communication system provides one-way or two-way wireless communication with an external device (paragraphs 0182 and 0186-0202 of Lamoise).
With respect to claim 81, the combination teaches or suggests that said flexible wireless device further comprises one or more battery (the batteries of Lamoise; paragraphs 0185 of Lamoise). 
With respect to claim 83, the combination teaches or suggests that said system further comprises a processor to provide a real-time metric of one or more of pressure, limb volume, tissue colorization, temperature, force, stress, blood flow, oxygenation, position or location, strain, motion, and elapsed time worn (the onboard device to provide pressure, temperature, and moisture; paragraphs 0047-0051, 0172-0182, and 0196 of Lamoise). 
With respect to claim 84, the combination teaches or suggests that said processor is on-board with the flexible wireless device (the onboard device to provide pressure, temperature, and moisture; paragraphs 0047-0051, 0172-0182, and 0196 of Lamoise) or is positioned in an external device that is located at a distance from the wireless device and in wireless communication with the wireless communication system. 
With respect to claim 86, the combination teaches or suggests that said flexible wireless device further comprises one or more of a vibratory motor, an electrode, a light emitter (paragraph 0244 of Lamoise), or a thermal actuator.

Claims 4, 7-8, 11-14, 19, 28-29, 32-33, 36-37, 49-51, 54, 69, 74-75, 81, 83-85, and 87-89 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0000651 (Pan)(previously cited), in view of WO 2016/171272 (Ito).  U.S. Patent Application Publication No. 2018/0133045 is considered an English equivalent to Ito and will be used when citing to Ito.
Pan teaches that the sensor may have a diameter of 5 mm (paragraph 0103 of Pan). Further, FIGS. 2A, 3A, and 3B suggest the relative sizes of the other components relative to the sensors.  From these teachings, the footprint of the device is a results-effective variable that would have been optimized through routine experimentation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the footprint of the device, using the values and relative sizes provided by Pan as a starting point, to arrive at suitable thicknesses.  As such, it would have been obvious that said at least one flexible wireless device has a lateral area footprint less than or equal to 20,000 mm2 given the above optimization analysis and starting points provided by Pan. 
Pan teaches or suggests that said functional fabric is a compression garment (the compression stocking 52 or bandage 50 of Pan).  Ito discloses that such sensors mounted in such compression garments may have a contact stress below 10 kPa (paragraphs 0185, 0229, 0348, 0449, 0462, 0526, and 0668-0669 and Table 3 of Ito).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the application pressures of Ito for the contact stress between the subject and the system since contact stress is required and Ito teaches one such contact stress.  Alternatively, Ito suggests, with the suggested application pressures of paragraphs 0668-0669 and Table 3 of Ito, that the application of pressure by the sensor is subject to optimization.  The desired application pressure would depend up the factors of desired accuracy of the readings and the comfort of the patient.  As such, the contact stress or application pressure is a results-effective variable that would have been optimized through routine experimentation based on the desired accuracy of the readings and the desired comfort of the patient.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to select the contact stress/application pressure, using the pressures suggested by paragraphs 0668-0669 and Table 3 of Ito as a starting point, so as to obtain the desired accuracy of the readings and the desired comfort of the patient.
With respect to claim 4, the combination teaches or suggests a system comprising: a functional fabric (the compression stocking 52 or bandage 50 of Pan) configured to be worn by a subject at a body region of said subject, wherein said functional fabric operably exerts one or more pressures on said body region when worn by said subject; and at least one flexible, wireless device configured to be positioned between said functional fabric and said body region of said subject, comprising: a flexible substrate (the substrate of Pan; see paragraphs 0103-0105 of Pan and FIG. 2A of Pan; a pressure sensor (the pressure sensor 26; paragraphs 0103-0105 of Pan) positioned on said flexible substrate for measuring said one or more pressures on said body region; and a wireless communication system (the transmitter 18; paragraphs 0075-0078 of Pan) positioned on said flexible substrate; and wherein said at least one flexible device is positioned in mechanical communication with a surface of said functional fabric (FIGS. 3A-3B of Pan); wherein said at least one flexible wireless device is positioned in mechanical communication with a surface of said functional fabric, and has dimensions and physical properties providing for conformal integration characterized by a contact stress of less than or equal to 30 kPa on said body region of said subject contacted with said system (see the relative dimensions for the sensor and its relative size to the rest of the device, e.g., paragraphs 0103-0105 of Pan; FIG. 2A of Pan; see the 103 analysis with respect to Ito), wherein said at least one flexible wireless device further comprises one or more of a radius of curvature sensor, a blood flow sensor, an electrocardiography sensor, an electrophysiological sensor, a humidity sensor, a transcutaneous oxygen sensor, a skin inflammation sensor, and a local redness sensor (paragraphs 0074, 0082, 0114, and 0123 of Pan disclose electrophysiological sensors in the form of a temperature sensor, a heartbeat sensor, a moisture sensor or a chemical detection sensor). 
With respect to claim 7, the combination teaches or suggests that said functional fabric is a therapeutic or diagnostic garment (the compression stocking 52 or bandage 50 of Pan). 
With respect to claim 8, the combination teaches or suggests that said functional fabric is a compression garment (the compression stocking 52 or bandage 50 of Pan). 
With respect to claim 11, the combination teaches or suggests that said functional fabric is a stocking, sock, sleeve, glove, wrap, bandage, hard cast, soft cast, splint or a pneumatic compression device (the compression stocking 52 or bandage 50 of Pan). 
With respect to claim 12, the combination teaches or suggests that said functional fabric is a therapeutic compression stocking or bandage (the compression stocking 52 or bandage 50 of Pan). 
With respect to claim 13, the combination teaches or suggests that said at least one flexible wireless device is affixed to said functional fabric (FIGS. 3A-3B of Pan). 
With respect to claim 14, the combination teaches or suggests that said at least one flexible wireless device is affixed to said functional fabric via an adhesive (paragraph 0059 of Pan). 
With respect to claim 19, the combination teaches or suggests that said at least one flexible wireless device has a net bending stiffness low enough that the device establishes conformal contact with skin of said subject (see FIGS. 3A-3B of Pan). 
With respect to claim 28, the combination teaches or suggests that said pressure sensor is a capacitance pressure sensor, a piezoresistive pressure sensor or a combination thereof (the pressure sensor 26; paragraphs 0103-0105 of Pan). 
With respect to claim 29, the combination teaches or suggests that said pressure sensor measures instantaneous pressure, average pressure, cumulative pressure or any combination of these (real-time data including pressure, i.e., instantaneous; paragraph 0026, 0052, 0075, 0082, 0096, and 0099; FIG. 7 of Pan). 
With respect to claim 32, the combination teaches or suggests that said at least one flexible wireless device further comprises one or more sensors selected from the group consisting of: a temperature sensor (the temperature sensor; paragraphs 0074, 0082, 0114, and 0123 of Pan with a heartbeat sensor, a moisture sensor or a chemical detection sensor being the sensor for the recitation “wherein said at least one flexible wireless device further comprises one or more of a radius of curvature sensor, a blood flow sensor, an electrocardiography sensor, an electrophysiological sensor, a humidity sensor, a transcutaneous oxygen sensor, a skin inflammation sensor, and a local redness sensor” of claim 1), a bioimpedence sensor, an accelerometer, a heart rate sensor (the heart beat sensor; paragraph 0074, 0082, 0114, and 0123 of Pan with a temperature sensor, a moisture sensor or a chemical detection sensor being the sensor for the recitation “wherein said at least one flexible wireless device further comprises one or more of a radius of curvature sensor, a blood flow sensor, an electrocardiography sensor, an electrophysiological sensor, a humidity sensor, a transcutaneous oxygen sensor, a skin inflammation sensor, and a local redness sensor” of claim 1), an electromyography sensor, an electroencephalography sensor, a moisture sensor (the moisture sensor; paragraphs 0074, 0114, and 0123 of Pan with a temperature sensor, a heart beat sensor or a chemical detection sensor being the sensor for the recitation “wherein said at least one flexible wireless device further comprises one or more of a radius of curvature sensor, a blood flow sensor, an electrocardiography sensor, an electrophysiological sensor, a humidity sensor, a transcutaneous oxygen sensor, a skin inflammation sensor, and a local redness sensor” of claim 1), and a humidity sensor. 
With respect to claim 33, the combination teaches or suggests that said at least one flexible wireless device further comprises a temperature sensor for measuring local temperature (the temperature sensor; paragraphs 0074, 0082, 0114, and 0123 of Pan with a heartbeat sensor, a moisture sensor or a chemical detection sensor being the sensor for the recitation “wherein said at least one flexible wireless device further comprises one or more of a radius of curvature sensor, a blood flow sensor, an electrocardiography sensor, an electrophysiological sensor, a humidity sensor, a transcutaneous oxygen sensor, a skin inflammation sensor, and a local redness sensor” of claim 1). 
With respect to claim 36, the combination teaches or suggests that said at least one flexible wireless device further comprises a wound healing sensor (the temperature sensor; paragraphs 0074, 0082, 0114, and 0123 of Pan with a heartbeat sensor, a moisture sensor or a chemical detection sensor being the sensor for the recitation “wherein said at least one flexible wireless device further comprises one or more of a radius of curvature sensor, a blood flow sensor, an electrocardiography sensor, an electrophysiological sensor, a humidity sensor, a transcutaneous oxygen sensor, a skin inflammation sensor, and a local redness sensor” of claim 1). 
With respect to claim 37, the combination teaches or suggests that said wound healing sensor is for monitoring transcutaneous oxygen, local blood flow, local redness, local temperature, ultraviolet radiation, or any combination of them (the temperature sensor; paragraphs 0074, 0082, 0114, and 0123 of Pan with a heartbeat sensor, a moisture sensor or a chemical detection sensor being the sensor for the recitation “wherein said at least one flexible wireless device further comprises one or more of a radius of curvature sensor, a blood flow sensor, an electrocardiography sensor, an electrophysiological sensor, a humidity sensor, a transcutaneous oxygen sensor, a skin inflammation sensor, and a local redness sensor” of claim 1). 
With respect to claim 49, the combination teaches or suggests at least three wireless flexible devices (FIG. 3A of Pan). 
With respect to claim 50, the combination teaches or suggests that each of said wireless flexible devices independently comprise a sensor and a near-field communication system (FIG. 3A of Pan). 
With respect to claim 51, the combination teaches or suggests that said wireless flexible devices are positioned within said functional fabric such that when said functional fabric is worn by said subject the wireless flexible devices contact said subject’s gastrocnemius muscle, medial ankle and upper anterolateral thigh (FIG. 3A of Pan; paragraph 0045 of Pan discloses that the devices are capable of such placement). 
With respect to claim 54, the combination teaches or suggests that said at least one flexible wireless device has a lateral area footprint less than or equal to 20,000 mm2 (see above optimization analysis).
With respect to claim 69, the combination teaches or suggests that said wireless communication system is selected from the group consisting of: a transmitter, a receiver, a transceiver, an antenna, and a near field communication device (the transmitter 18; paragraphs 0075-0078 of Pan). 
With respect to claim 74, the combination teaches or suggests that said wireless communication system provides wireless communication (paragraphs 0033, 0075-0078, 0106, 0108, 0113, 0122, and 0128 of Pan). 
With respect to claim 75, the combination teaches or suggests that said wireless communication system provides one-way or two-way wireless communication with an external device (paragraphs 0033, 0075-0078, 0106, 0108, 0113, 0122, and 0128 of Pan). 
With respect to claim 81, the combination teaches or suggests that said flexible wireless device further comprises one or more battery (paragraphs 0052, 0073, and 0094 of Pan; the battery level threshold alarm or inherently means there is a battery). 
With respect to claim 83, the combination teaches or suggests that said system further comprises a processor to provide a real-time metric of one or more of pressure, limb volume, tissue colorization, temperature, force, stress, blood flow, oxygenation, position or location, strain, motion, and elapsed time worn (a processor providing real-time data including pressure; paragraphs 0026, 0052, 0075, 0082, 0096, and 0099; FIGS. 1 and 7 of Pan). 
With respect to claim 84, the combination teaches or suggests that said processor is on-board with the flexible wireless device (a processor providing real-time data including pressure; paragraphs 0026, 0052, 0075, 0082, 0096, and 0099; FIGS. 1 and 7 of Pan) or is positioned in an external device that is located at a distance from the wireless device and in wireless communication with the wireless communication system. 
With respect to claim 85, the combination teaches or suggests that said flexible wireless device continuously monitors and generates the real-time metric (a processor providing real-time data including pressure; paragraphs 0026, 0052, 0075, 0082, 0096, and 0099; FIGS. 1 and 7 of Pan). 
With respect to claim 87, the combination teaches or suggests a plurality of spatially distributed flexible wireless devices (FIG. 3A of Pan). 
With respect to claim 88, the combination teaches or suggests that the plurality of spatially distributed flexible wireless devices are configured to provide an average output parameter of said one or more pressures and/or a spatial distribution map of an output parameter of said one or more pressures (FIG. 3A of Pan shows four devices, each one providing a reading which in turn creates a spatial distribution map of pressure; each processor providing real-time data including pressure; paragraphs 0026, 0052, 0075, 0082, 0096, and 0099; FIGS. 1 and 7 of Pan). 
With respect to claim 89, the combination teaches or suggests that said output parameter and/or spatial distribution map is time-varying (FIG. 3A of Pan shows four devices, each one providing a reading which in turn creates a spatial distribution map of pressure; each processor providing real-time data including pressure; paragraphs 0026, 0052, 0075, 0082, 0096, and 0099; FIGS. 1 and 7 of Pan). 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Lamoise, in view of Ito, and further in view of Rogers, and further in view of U.S. Patent Application Publication No. 2015/0297132 (Bichel)(previously cited).
Lamoise teaches a system comprising: a functional fabric (the compression stocking or bandage of Lamoise; paragraphs 0003, 0078-0095, 0251, and 0256 of Lamoise); at least one flexible, wireless device comprising: a pressure sensor (paragraphs 0046 and 0096-0165 of Lamoise) for measuring one or more pressures exerted by said functional fabric on a region of a body of a subject contacted with said functional fabric system and a wireless communication system (paragraphs 0182 and 0186-0202 of Lamoise).  Bichel teaches that is it known to determine the static stiffness index from pressure measurements so as to determine the efficacy of the compression system (paragraphs 0043-0069 of Bichel).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the static stiffness index from pressure measurements so as to determine the efficacy of the compression system.   Thus, the combination teaches or suggests “wherein said flexible wireless device is capable of determining the static stiffness index of the functional fabric” in view of the above analysis. 

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Lamoise, in view of Ito, and further in view of Rogers, and further in view of U.S. Patent Application Publication No. 2007/0191904 (Libbus)(previously cited).
Lamoise teaches a system comprising: a functional fabric (the compression stocking or bandage of Lamoise; paragraphs 0003, 0078-0095, 0251, and 0256 of Lamoise); at least one flexible, wireless device comprising: a pressure sensor (paragraphs 0046 and 0096-0165 of Lamoise) for measuring one or more pressures exerted by said functional fabric on a region of a body of a subject contacted with said functional fabric system and a wireless communication system (paragraphs 0182 and 0186-0202 of Lamoise).  Further, Lamoise teaches that said at least one flexible wireless device further comprises a temperature sensor for measuring local temperature (the temperature sensor; paragraphs 0064-0067, 0246-0248, 0261-0263 of Lamoise). Libbus teaches that it is known to normalize pressure measurements with temperature measurements (paragraph 0061 of Libbus).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to normalize pressure measurements with temperature measurements so as to compare pressures with varying temperatures.   Thus, the combination teaches or suggests “wherein said flexible wireless device uses said local temperature to provide a pressure measurement normalized by an in situ temperature” in view of the above analysis. 

Claims 35 and 92 are rejected under 35 U.S.C. 103 as being unpatentable over Lamoise, in view of Ito, and further in view of Rogers, and further in view of U.S. Patent Application Publication No. 2016/0120734 (Ishikawa)(previously cited).
With respect to claim 35, Lamoise teaches a system comprising: a functional fabric (the compression stocking or bandage of Lamoise; paragraphs 0003, 0078-0095, 0251, and 0256 of Lamoise); at least one flexible, wireless device comprising: a pressure sensor (paragraphs 0046 and 0096-0165 of Lamoise) for measuring one or more pressures exerted by said functional fabric on a region of a body of a subject contacted with said functional fabric system and a wireless communication system (paragraphs 0182 and 0186-0202 of Lamoise).  Further, Ishikawa teaches that one such acceleration sensor is an accelerometer (paragraphs 0052, 0066, 0077-0078 of Ishikawa).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an accelerometer in the device of Lamoise since Lamoise teaches that an acceleration sensor is used and Ishikawa teaches one such sensor.  Thus, the combination teaches or suggests “wherein said at least one flexible wireless device further comprises an accelerometer for monitoring motion or movement of said subject or detecting said fall of said subject” in view of the above analysis. 
With respect to claim 92, Ishikawa teaches at least one actuator that operates responsive to sensing feedback from the at least one sensor (including a pressure sensor) to activate a flexible compression garment to selectively constrict or selectively dilate and that such selective constriction or dilation against the at least one body part can improve muscle functioning, or joint functioning during an activity such as a sport or other athletic activity (abstract, paragraphs 0004-0006, 0030-0031, 0036-0038, 0043-0055 of Ishikawa). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use at least one actuator that operates responsive to sensing feedback from the pressure sensor to activate a flexible compression garment to selectively constrict or selectively dilate because such selective constriction or dilation against the at least one body part can improve muscle functioning, or joint functioning during an activity such as a sport or other athletic activity.  Thus, the combination teaches or suggests “one or more actuators connected to the functional fabric, wherein the one or more actuators are configured to receive an input from a user, a medical professional or a feedback input based on said one or more pressures measured by the pressure sensor of the at least one wireless device” in view of the above analysis. 

Claims 38-39 and 86 are rejected under 35 U.S.C. 103 as being unpatentable over Lamoise in view of Ito, and further in view of Rogers, and further in view of U.S. Patent Application Publication No. 2015/0196802 (Siegel)(previously cited).  
Lamoise teaches a system comprising: a functional fabric (the compression stocking or bandage of Lamoise; paragraphs 0003, 0078-0095, 0251, and 0256 of Lamoise); at least one flexible, wireless device comprising: a pressure sensor (paragraphs 0046 and 0096-0165 of Lamoise) for measuring one or more pressures exerted by said functional fabric on a region of a body of a subject contacted with said functional fabric system.  Siegel teaches the use of LEDs to activate when pressure sensors senses a pressure below a minimum compression threshold (paragraph 0128 of Siegel).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the LEDs of Siegel to indicate pressure in the system of Lamoise since it would provide a quick visual indication of the amount of pressure being applied. 
With respect to claim 38, the combination teaches or suggests that said at least one flexible wireless device further comprises a light emitting diode (the LEDS of Siegel). 
With respect to claim 39, the combination teaches or suggest that said light emitting diode is activated when said pressure sensor senses a pressure below a minimum compression threshold (the activations of the various LEDS of Siegel).
With respect to claim 86, the combination teaches or suggests that said flexible wireless device further comprises one or more of a vibratory motor, an electrode, a light emitter, or a thermal actuator (the LEDS of Siegel). 
 
Claims 58-59 are rejected under 35 U.S.C. 103 as being unpatentable over Lamoise, in view of Ito, and further in view of Rogers, and further in view of U.S. Patent Application Publication No. 2014/0355257 (Anteby)(previously cited).
Lamoise teaches a system comprising: a functional fabric (the compression stocking or bandage of Lamoise; paragraphs 0003, 0078-0095, 0251, and 0256 of Lamoise); at least one flexible, wireless device comprising: a pressure sensor (paragraphs 0046 and 0096-0165 of Lamoise) for measuring one or more pressures exerted by said functional fabric on a region of a body of a subject contacted with said functional fabric system and a wireless communication system (paragraphs 0182 and 0186-0202 of Lamoise). Also, Lamoise teaches that said system further comprises one or more encapsulating layers (the encapsulation of Lamoise; paragraphs 0161, 0200, 0223-0225, 0228, and 0267 of Lamoise).  Anteby teaches that such encapsulation has rounded edges (paragraph 0026 of Anteby).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use rounded edges on the encapsulation layers of Lamoise so as to prevent inadvertent injury.  
With respect to claim 58, the combination teaches or suggests that said one or more encapsulating layers independently have a geometry without hard edges or concerns that provides for adherence to skin of said subject and reduced contact stresses (the rounded edges of Anteby on the encapsulation layers of Lamoise). 
With respect to claim 59, the combination teaches or suggests that said one or more encapsulating layers independently have a geometry characterized by one or more curved surfaces (the rounded edges of Anteby on the encapsulation layers of Lamoise). 

Claims 60-61 and 64-67 are rejected under 35 U.S.C. 103 as being unpatentable over Lamoise, in view of Ito, and further in view of Rogers, and further in view of Anteby.
Lamoise teaches a system comprising: a functional fabric (the compression stocking or bandage of Lamoise; paragraphs 0003, 0078-0095, 0251, and 0256 of Lamoise); at least one flexible, wireless device comprising: a pressure sensor (paragraphs 0046 and 0096-0165 of Lamoise) for measuring one or more pressures exerted by said functional fabric on a region of a body of a subject contacted with said functional fabric system and a wireless communication system (paragraphs 0182 and 0186-0202 of Lamoise). Also, Lamoise teaches that said system further comprises one or more encapsulating layers (the encapsulation of Lamoise; paragraphs 0161, 0200, 0223-0225, 0228, and 0267 of Lamoise).  Anteby teaches that such encapsulation has rounded edges (paragraph 0026 of Anteby). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use rounded edges on the encapsulation layers of Lamoise so as to prevent inadvertent injury.   
Rogers teaches a suitable thickness of the layers in the form of nano- or microstructured layers (paragraph 0175 of Rogers).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use nano- or microstructured layers for the encapsulation layers of Lamoise since a thickness is required and Rogers provides such a thickness and/or it uses less material and/or it is a simple substitution of one known element for another to obtain predictable results.  
With respect to claim 60, the combination teaches or suggests that said one or more encapsulating layers independently have a dome shaped geometry (the thickness and rounded edges of the encapsulation layers creates a domed shape geometry). 
With respect to claim 61, given the parameters of the combination (i.e., the thickness of the encapsulation layers, the size of the components the layers encapsulate, and the desire for rounded edges), the dimensions of the fillets are results-effective variables that would have been optimized through routine experimentation based on the thickness of the encapsulation layers, the size of the components the layers encapsulate, and the desire for rounded edges.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the dimensions of the fillets so as to obtain the desired encapsulation with the desired layers around the components.  As such, the feature of “wherein said dome shaped geometry is characterized by a fillet radius greater than or equal to 0.25 mm” would have been obvious.  Further or alternatively, the dimensions of claim 61 do not render claim 61 patentable since it is merely a difference in relative dimensions that do not cause the device to perform different from the combination. (See MPEP 2144 quoting In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device).
With respect to claims 64-65, given the parameters of the combination (i.e., the thickness of the encapsulation layers, the size of the components the layers encapsulate, the proximity of the components to each other, and the desire for rounded edges), the dimensions of the encapsulating layers are results-effective variables that would have been optimized through routine experimentation based on the thickness of the encapsulation layers, the size of the components the layers encapsulate, the proximity of the components to each other, and the desire for rounded edges.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the dimensions of the encapsulating layers so as to obtain the desired encapsulation with the desired layers around the components.  As such, the features of “wherein said upper encapsulating layer has a thickness at least 1.5 times greater than a thickness of the lower encapsulating layer” (claim 64; the upper layer being that part of the encapsulation that surrounds the top and sides of the electrical components while the bottom layer is on the bottom of the electrical components and the layer that connects the encapsulations between closely adjoined components) and “wherein said upper encapsulating layer has a length at least 1.5 times less than a length of the lower encapsulating layer” (claim 65; the upper layer being that part of the encapsulation that surrounds the top and sides of the electrical components while the bottom layer is on the bottom of the electrical components and the layer that connects the encapsulations between closely adjoined components) would have been obvious.  Further or alternatively, the dimensions of claims 64-65 do not render claims 64-65 patentable since it is a mere difference in relative dimensions that do not cause the device to perform different from the combination. (See MPEP 2144 quoting In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device).
With respect to claim 66, the combination teaches or suggests that said lower encapsulating layer has a geometry characterized by a thickness at least 8 times smaller than at least one lateral dimension (the dimension of the components relative to the nano-thickness of the encapsulating layer). 
With respect to claim 67, the combination teaches or suggests that said lower encapsulating layer has a geometry characterized by a thickness at least 8 times smaller than a width of said lower encapsulating layer (the dimension of the components relative to the nano-thickness of the encapsulating layer). 

Claim 90 is rejected under 35 U.S.C. 103 as being unpatentable over Pan, in view of Ito, and further in view of U.S. Patent Application Publication No. 2016/0367191 (Esposito)(previously cited).
Pan teaches a system comprising: a functional fabric (the compression stocking 52 or bandage 50 of Pan); at least one flexible, wireless device comprising: a pressure sensor (the pressure sensor 26; paragraphs 0103-0105 of Pan) for measuring one or more pressures exerted by said functional fabric on a region of a body of a subject contacted with said functional fabric system and a wireless communication system (the transmitter 18; paragraphs 0075-0078 of Pan).  Further, Pan teaches a plurality of spatially distributed flexible wireless devices (FIG. 3A of Pan) which transmit to mobile devices 22, a cloud, or a clinic server 20 (FIG. 1 of Pan).   Esposito discloses that multiplexed signal transfer and signal receipt terminals may be utilized to accommodate multiple sets of pressure sensors using a reduced number of signal transfer and receipt terminals (paragraph 0021 of Esposito).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use multiplexed signal transfer and signal receipt terminals to accommodate multiple sets of pressure sensor transmissions to the mobile device, the cloud, or the clinic server so as to reduce the number of signal transfer and receipt terminals.  Thus, the combination teaches or suggests “a multiplexed system configured to provide an output for said one or more pressures” in view of the above analysis.

Response to Arguments
The Applicant’s arguments filed 5/25/2022 have been fully considered.
35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph
In view of the claim amendments filed on 5/25/2022, the claim rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
In view of the claim amendments filed on 5/25/2022, the claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn.
However, there are new grounds of rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, that were necessitated by the claim amendments filed on 5/25/2022.
Prior art rejections
The Applicant asserts that “none of the above cited references: Rogers, Lamoise, Pan, Ishikawa, Macia Barber, Ito, Bichel, Libbus, Siegel, Anteby, and Esposito, taken alone or in combination, teaches or reasonably suggests that said at least one flexible wireless device further comprises one or more of a radius of curvature sensor, a blood flow sensor, an electrocardiography sensor, an electrophysiological sensor, a humidity sensor, a transcutaneous oxygen sensor, a skin inflammation sensor, and a local redness sensor, as recited in amended claim 4 of the present application”.  The Examiner respectfully disagrees.  Paragraphs 0013, 0015, 0038, and 0063 of Rogers disclose electrophysiological sensors in the form of an electrode, a tactile sensor, a strain gauge, a capacitance sensor, a chemical sensor, a pH sensor, a capacitive sensor, or an optical sensor.  Also, paragraphs 0074, 0082, 0114, and 0123 of Pan disclose electrophysiological sensors in the form of a temperature sensor, a heartbeat sensor, a moisture sensor or a chemical detection sensor. The rejections based on Lamoise is rendered moot since there are new grounds of rejections based on the combination of Lamoise, Ito, and Rogers that were necessitated by the claim amendments filed on 5/25/2022.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW KREMER/Primary Examiner, Art Unit